internal_revenue_service date number release date uilc cc pa apjp scaf-120267-02 internal_revenue_service national_office field_service_advice memorandum for associate area_counsel sb_se area cc sb from donna welch senior counsel administrative provisions and judicial practice cc pa apjp subject application of payment this chief_counsel_advice responds to your memorandum dated date you have requested advice with regard to a specific taxpayer therefore pursuant to notification provided to your office on date we are treating your request for significant service_center advice as a request for field_service_advice in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer year year year year year date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh issue whether a payment that taxpayer made in year should be applied toward taxpayer’s estimated_tax liability for year or toward a penalty owed for year conclusion in general if a taxpayer makes an undesignated payment the service may apply the payment as it chooses however if a taxpayer makes a designated payment the service should apply the payment as the taxpayer directs in the present case an appeals officer determined that taxpayer designated the payment as an estimated_tax deposit for year therefore the service should treat the payment as an estimated_tax payment for year facts on or about april of year taxpayer and his spouse filed a joint federal_income_tax return for year the return reported a tax_liability of dollar_figurea withholding of dollar_figureb estimated_tax payments of dollar_figurec and a balance due of dollar_figured taxpayer and his spouse paid the balance due of dollar_figured with the return also on or about april of year taxpayer and his spouse made a payment by personal check to the service in the amount of dollar_figuree the check does not note the intended purpose of the payment and the service cannot locate any other form of payment designation regarding the check such as an estimated_tax payment voucher on or about date the service processed the year joint_return also on or about date the service added an estimated_tax penalty of dollar_figuref to the year account of taxpayer and his spouse the service applied dollar_figuref of the dollar_figuree payment to satisfy the estimated_tax penalty and issued a joint refund on date for the balance plus interest the service paid the refund by a check payable to taxpayer and his spouse taxpayer has stated he did not know of the refund check and the back of the refund check was signed only by taxpayer’s spouse the service cannot determine whether the check was deposited in a joint account or a separate_account on or about april of year taxpayer filed his year federal_income_tax return taxpayer claimed head_of_household status on the return therefore it appears that the taxpayers were either separated or divorced as of the close of year on the return for year taxpayer claimed the full amount of the dollar_figuree payment as an estimated_tax payment for year reported other estimated_tax payments of dollar_figureg and included a payment of dollar_figureh with the return on date the service notified taxpayer that he underpaid his year tax_liability by dollar_figuree plus interest in year the service filed a notice_of_federal_tax_lien for taxpayer’s tax_liability for year taxpayer maintains that he properly designated the dollar_figuree payment on april of year as a payment of estimated_tax for year and that the service erred in applying the payment against the year estimated_tax penalty the service held a collection_due_process cdp hearing regarding taxpayer’s year liability we assume that the issues taxpayer raised at the cdp hearing were properly within the appeals officer’s authority to resolve in year the appeals officer who conducted the cdp hearing issued an appeals case memorandum and agreed with taxpayer that the payment of dollar_figuree on april of year was a payment of estimated_tax for year the appeals officer concluded that the taxpayer provided clear evidence that he properly and timely filed the dollar_figuree estimated_tax payment to be applied to year based on the appeals officer’s determination the service applied taxpayer’s payment of dollar_figuree against his estimated_tax liability for year the taxpayer then paid the year estimated_tax penalty plus interest law and analysis sec_6654 of the code imposes a penalty for underpayment_of_estimated_tax_by_individuals sec_6654 provides that any required_payments of estimated_tax for a given taxable_year must be paid in installments on specified dates this section provides that the first installment of estimated_tax is due april of the taxable_year case law establishes that when a taxpayer makes a voluntary payment to the service the taxpayer has a right to direct the application of the payment to whatever type of tax_liability he or she chooses see 703_f2d_1030 7th cir the term voluntary payment means any payment not resulting from distraint or levy or from a legal proceeding in which the government seeks to collect delinquent taxes or file a claim therefor see 47_tc_65 if a taxpayer makes a voluntary payment without directing how that payment should be applied the service generally may make whatever allocation it chooses see 85_tc_445 designations by taxpayers of voluntary payments should be accorded their ordinary meaning unless they are too ambiguous and uncertain to serve as directions to the service see 43_fedclaims_474 verbal designations by taxpayers with respect to payments submitted to the service are not effective see 994_f2d_279 6th cir the internal_revenue_manual provides that if a taxpayer makes an undesignated payment and subsequently requests that the payment be moved to a different liability than the one to which it was first applied the service need not honor the request see irm in the present case taxpayer requested that the payment of dollar_figuree on april of year be moved to a different liability than the one to which the service first applied the payment year 1's estimated_tax penalty if the payment were an undesignated payment the service may properly have refused to move the payment to year 2's estimated_tax liability under the provisions of the manual the appeals officer however determined that taxpayer provided clear evidence that the dollar_figuree payment on april of year was a designated payment of estimated_tax for year in light of the appeals officer’s findings the service may not treat the payment as an undesignated payment accordingly the service should treat the payment as an estimated_tax payment for year case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
